Title: To George Washington from Lieutenant Colonel John Brooks, 31 May 1778
From: Brooks, John
To: Washington, George


                    
                        Sir,
                        Camp at Valley Forge 31t May 1778.
                    
                    As the great Concerns of the Army must engross your Excellency’s Attention at this Time, it is with the greatest Reluctance that I trouble you with a Matter of a more private Nature.
                    
                    An Expectation of a new Arrangme⟨nt⟩ of the Army, of which I had the fullest Assurance from the Committee of Congress last Winter, and a Wish not to trouble your Excellency on the Subject, have hitherto kept me silent. But as at present there appear no Symptoms of an Alteration in the Army, from the Quarter I expected—and as the Moment for taking the Field appears to be nigh at Hand, I can no longer refrain from representing my situation. Shou⟨ld⟩ the present Moment be neglected, I should conceive it to indicate an Inattention to that personal Honor which, ought ever to characterize an Officer.
                    In Novr 1776 I was arranged as Lieut. Colonel to Colonel M. Jackson. At that Time it w⟨as⟩ expected that his Wound which he receiv’d at Montresor’s Island would be soon well. Experience has proved otherwise. His Wound has not only kept him from the Field, but prevented him from performing the necessary Business of the Regiment at Boston; which has been to me, a Source of continual Trouble and Perplexity.
                    As soon as I receiv’d my Commission, I receiv’d Money for the recruiting Service, appointed all the Officers, excepting two; and arm’d and cloath’d the Regiment as it was recruited. In short, every Risque and Trouble attending those Services were mine. As soon as the Regiment was raised I took the Field with it, and have been happy in being with it ever since.
                    That I have done more than my Duty, I am far from supposing. But I have reason’d thus—If, after having raised the Regiment, (which I consider as not coming properly in the Line of my Duty) I have commanded it in the Field with such a Share of ⟨cr⟩edit for so considerable a space of Time, as not to come under Censure, it would be incompatible with my Honor as an Officer to open a second Campaign as Lieutt Colonel commanding a Regiment, while there was no prospect of the Colonel’s joining to take a share of Burden from me.
                    This is my Situation, and my sentiments concerning it. I have laid them before your Excellency, praying you to bestow a Moment’s Reflection upon them, and honor ⟨mutilated⟩ such Advice as your Wisdom shall dictate.
                    As it would give me the greatest Uneasiness to take the Field under my present Circumstances, must beg your Excellency to excuse me, in pressing a Decision of the Matter, previous to this Event. I have the Honor to be with the greatest Respect your Excellency’s most obedient humbe Servant
                    
                        J. Brooks Lt Colo.
                    
                